Citation Nr: 1543589	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  10-39 317	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1952 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  In September 2015, the Board issued a decision remanding the Veteran's claim of entitlement to service connection for hypertension.

2.  In October 2015, the Board was notified by the Roanoke, Virginia, RO that the Veteran died in July 2015.


CONCLUSIONS OF LAW

1.  Due to the Veterans death in July 2015, the Board's decision issued in September 2015 is a nullity and is vacated.  38 C.F.R. §§ 20.904, 20.1302 (2015).

2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

The Board of Veterans' Appeals (Board) may vacate an appellate decision on the Board's own motion when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).  Unfortunately, the Veteran died during the pendency of the appeal.  Although he died in July 2015, the Board was not aware of this fact at the time it issued a September 2015 remand.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Because of the Veteran's death in July 2015, the Board lacked jurisdiction to adjudicate the issue on appeal; therefore, the September 2015 Board remand must be vacated.

Dismissal

Similarly, the appeal on the merits becomes moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The September 2015 Board remand is vacated.

The appeal is dismissed.




		
CHRISTOPHER MURRAY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


